DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the;
“vibration decoupling device” of claim 26;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The term “the vibration decoupling device” of claim 26 does not appear in the specification.  The Examiner believes that this was likely a translation error and should read oscillation decoupling device.  Correction of the error will resolve this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 26, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 26, claim 26 recites the limitation " the vibration decoupling device " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the Examiner will interpret this limitation to mean the previously discussed oscillation decoupling device, as the terms oscillation and vibration have a functionally identical meaning. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss, (US 8,914,947).

Regarding claim 16, Weiss discloses: A handle (Fig. 3, handle 3) for a handheld power tool ((Col. 4, lines 53-62 describe the use of the handle in conjunction with power tools -  “The handle arrangement is assigned a connecting part 2 which serves to connect the handle arrangement to the machine component 1.”), the handle comprising: 

a grip portion (Figs. 3-5, elongate handle section 4) grippable by a user;

a fastener portion (Figs. 3-4, connecting part 2), the handle fastenable to the handheld power tool via the fastener portion (Col. 4, line 62 – “The handle arrangement is assigned a connecting part 2 which serves to connect the handle arrangement to the machine component 1.”); and 

an oscillation decoupling device (Figs. 3-4, the damping arrangement 12 of Weiss has numerous components and will be cited as such.  This is in accordance with the current application, in which drawing page 2 clearly shows that the oscillation decoupling device, item 17, has at least 5 sub-components (14, 18, 19, 20, and 21).   As such, the Examiner will cite numerous items as being the components of the device.) designed to decouple oscillations acting on the fastening portion from the grip portion, the oscillation decoupling device having a spring element (Figs. 3-4, there exists several items that meet the claim limitations of a spring element – the  damping mass element 8, damping element 13, and tie rod 30) with a settable spring stiffness (Figs. 3-4, tensioning mechanism 26)(Col. 9, line 17 – “the connecting part 2 is assigned a tensioning mechanism 26 which can be tensioned by the actuation of a screw element 27, here a screw nut, arranged in the transition region between the handle section 4 and the damping section 17.”).

Regarding claim 17, Weiss further discloses: the oscillation decoupling device  (Figs. 1 and 2, damper 6) is arranged at least in certain portions within a grip element of the handle (Figures 1 and 2 shows the elements of the damper system arranged within the grip portion 2 of the handle 1).

Regarding claim 18, Weiss further discloses: the spring element is produced from an elastomer (Col. 7, line 15 – “The damping arrangement 12 consists here and preferably of a damping material which may be a flexible plastics material, in particular a foam material.”; Col. 7, line 4 – “the configuration of the damping arrangement 12 is conceivable with only a single damping element 13 which preferably consists of an elastically deformable plastics material.”).

Regarding claim 19, Weiss further discloses: the elastomer is a rubber material, a thermoplastic elastomer or a silicone material (Col. 7, line 15 – “The damping arrangement 12 consists here and preferably of a damping material which may be a flexible plastics material, in particular a foam material.”; Col. 7, line 4 – “the configuration of the damping arrangement 12 is conceivable with only a single damping element 13 which preferably consists of an elastically deformable plastics material.”).

Regarding claim 20, Weiss further discloses: a spring stiffness of the spring element (Figs. 3-4, tie rod 30) is steplessly settable (Figs. 3-4, tensioning mechanism 26)(Col. 9, line 17 – “the connecting part 2 is assigned a tensioning mechanism 26 which can be tensioned by the actuation of a screw element 27, here a screw nut, arranged in the transition region between the handle section 4 and the damping section 17.” – the Examiner notes that as the tension is manipulated by a screw, it is “steplessly” settable, as it is infinitely adjustable within the minimum and maximum settings of the screw. ).

Regarding claim 21, Weiss further discloses: the spring element (Figs. 3-4, tie rod 30) is tubular (as the tie rod 30 interacts with the screw elements 27, it must be a fact that the tie rod must be tubular).

Regarding claim 22, Weiss further discloses: the oscillation decoupling device (Figs. 3-4, damping arrangement 12)  has a connector element (Figs. 3-4, coupling sleeve 14) received in the spring element (Figs. 3-4, damping mass element 8, damping element 13) at least in certain portions and connecting the fastener portion (Figs. 3-4, connecting part 2) to the grip portion  (Figs. 3-5, elongate handle section 4).

Regarding claim 23, Weiss further discloses: the oscillation decoupling device (Figs. 3-4, damping arrangement 12) has a spring element holder (Fig. 3, damping section 17, tie rod 30) arranged within the grip portion (Figs. 3-5, elongate handle section 4), the spring element (Figs. 3-4, damping mass element 8, damping element 13) being received in the spring element holder.

Regarding claim 24, Weiss further discloses: the spring element (Figs. 3-4, damping mass element 8, damping element 13) connects the connector element (Figs. 3-4, coupling sleeve 14) to the spring element holder (Fig. 3, damping section 17, tie rod 30).

Regarding claim 25, Weiss further discloses: the spring element (Figs. 3-4, damping mass element 8, damping element 13) integrally bonds the connector element (Figs. 3-4, coupling sleeve 14) to the spring element holder (Fig. 3, damping section 17, tie rod 30). (Col. 3, line 17 – “the handle is coupled to the connecting part via an elastically deformable damping arrangement”).

Regarding claim 26, Weiss further discloses: the vibration decoupling device (Figs. 3-4, the damping arrangement 12 of Weiss has numerous components and will be cited as such.  This is in accordance with the current application, in which drawing page 2 clearly shows that the oscillation decoupling device, item 17, has at least 5 sub-components (14, 18, 19, 20, and 21) has a setting element for setting the spring stiffness (Figs. 3-4, screw element 27 in conjunction with tensioning mechanism 26) (Col. 9, line 17 – “the connecting part 2 is assigned a tensioning mechanism 26 which can be tensioned by the actuation of a screw element 27, here a screw nut, arranged in the transition region between the handle section 4 and the damping section 17.”) of the spring element (Figs. 3-4,  tie rod 30). 

Regarding claim 27, Weiss further discloses: the spring element (Figs. 3-4,  tie rod 30) has a receiving region (see Examiner Illustration 1) extending in a longitudinal direction of the spring element and in which the setting element  (Figs. 3-4, screw element 27 in conjunction with tensioning mechanism 26) being received at least in certain portions in the receiving region.

    PNG
    media_image1.png
    203
    519
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 28, Weiss further discloses: the spring stiffness (Figs. 3-4, screw element 27 in conjunction with tensioning mechanism 26) of the spring element  (Figs. 3-4,  tie rod 30) is increasable when the setting element is displaced into the receiving region (Col. 9, line 41, “In the exemplary embodiment illustrated in FIGS. 3 to 5, the connecting part 2 has a tie rod 30 which extends through the coupling sleeve 14 and acts on a tensioning mechanism 26 assigned to the machine component 1 and on both sides on the coupling sleeve 14 in an axially clamping manner. In this case, the screw element 27 is in screw engagement with the tie rod 30 and thus ensures a tensile stress of the tie rod 30 and at the same time a compressive stress, i.e. an above-discussed clamping, of the coupling sleeve 14.”) along the longitudinal direction (up/down direction), and the spring stiffness of (Col. 9, line 41).

Regarding claim 29, Weiss further discloses: the spring element  (Figs. 3-4,  tie rod 30) has a further receiving region (Fig. 5, driver formation 29) and a further setting element (Fig. 3, coupling sleeve 14), the receiving region (see Examiner Illustration 1) and the further receiving region (Fig. 5, driver formation 29), and the setting element (Figs. 3-4, screw element 27 in conjunction with tensioning mechanism 26) and the further setting element (Fig. 3, coupling sleeve 14), being arranged so as to be distributed uniformly spaced apart from one another around a circumference of the spring element (as can be seen, each of these items encircles the spring element, and therefore meets the limitation).

Regarding claim 30, Weiss further discloses: the setting element (Figs. 3-4, screw element 27 in conjunction with tensioning mechanism 26) is bar-shaped and has a circular, oval or polygonal cross section (as seen in Figure 5, the screw element 27 has a rectangular cross section, which meets the definition of a polygon)

Regarding claim 31, Weiss further discloses: the setting element (Figs. 3-4, screw element 27 in conjunction with tensioning mechanism 26) is a rectangular, triangular or square cross section (the screw element 27 has a rectangular cross section, as seen in Figure 5).

Regarding claim 32, Weiss further discloses: the spring stiffness  (Col. 9, line 17 – “the connecting part 2 is assigned a tensioning mechanism 26 which can be tensioned by the actuation of a screw element 27, here a screw nut, arranged in the transition region between the handle section 4 and the damping section 17.”) of the spring element (Figs. 3-4,  tie rod 30) is set manually, mechanically or mechatronically (Col. 9, line 41, “In the exemplary embodiment illustrated in FIGS. 3 to 5, the connecting part 2 has a tie rod 30 which extends through the coupling sleeve 14 and acts on a tensioning mechanism 26 assigned to the machine component 1 and on both sides on the coupling sleeve 14 in an axially clamping manner. In this case, the screw element 27 is in screw engagement with the tie rod 30 and thus ensures a tensile stress of the tie rod 30 and at the same time a compressive stress, i.e. an above-discussed clamping, of the coupling sleeve 14.”).

Regarding claim 33, Weiss discloses: A handheld power tool comprising the handle as recited in claim 16 (Col. 4, lines 53-62 describe the use of the handle in conjunction with power tools).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both Oesterle, (US 2009/0283283) and Steingruber (US 10,537,984) disclose vibration damping side handles for power tools.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731